Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed in the present application have over 400 prior art references.  The references were considered as best as possible.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites, “oblates”  this appears to be a typographical error and for the purpose of this examination will be interpreted as “ablates”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "ablating at least a portion of the inner glass piece" in step III.  It is unclear if this is intended to be the same portion of “at least a portion of the inner glass piece” in lines 1-2 of roman numeral III of claim 1.  By scientific definition ablation of the glass causes the vaporization of 
Alternatively the Applicant may change the claim language to be consistent with the specification at least [0030]-[0031], [0070]-[0071] for example which refers to the ablated portion which is then removed as the glass plug, again all remaining claims will need to be amended as necessary for consistency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite removing of glass material of the inner glass piece from the ion exchanged glass thus it is unclear how claim 5 further limits claim 1.  
Examiner would like to point out, depending on how the Applicant amends at least claim 1 to resolve the 35 U.S.C. 112(b) issues addressed above claim 5 will either not further limit the claim from 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (WO 2014147048 A2) as cited in (US 2016/0280580) and referred to as Bohme herein after and further in view of Manley et al. (US 20150165563 A1) herein after referred to as Manley.
Regarding independent claims 1, 3-5 and 22, Bohme teaches a method of forming a glass article ([0048], [0059], [0016]-[0017]) 
Focusing a pulsed laser beam into a beam focal line, 
directing the beam into a material to induce an absorption within the material such that the laser beam focal line produces a defect line extending through a thickness of the ion exchanged glass substrate at each location of the plurality of locations (individual zones of internal damage [0045]- [0054]),  along the laser beam, translating the material and the pulsed laser beam (see at least [0051]-[0053]) relative to each other thereby defining a closed contour defining an inner glass piece (at least Fig 5c), Bohme teaches that the line focused laser is directed into the substrate as a series of pulse bursts, each pulse burst comprising a plurality of laser pulses, again see at least the paragraphs above. 
Bohme discloses an embodiment of directing a focused CO2 laser along an inner closed contour, thus the inner glass piece, contained within the first closed contour wherein the second closed contour extends alongside and uniformly offset from the first closed contour [0014]-[0027] [0065] in these paragraphs Bohme also suggests that these lasers pulsed or continuous may be applied repetitively [0017].
Bohme suggests an ion exchanged glass article (toughened glass [0119] sodium-containing glasses toughened by sodium being exchanged for potassium [0120]-[0123].

Bohme fails to disclose removing the inner glass piece from the strengthened glass substrate via application of a vacuum suction of the inner glass piece or application of adhesive tape to the inner glass piece and lifting the inner glass piece from the substrate wherein the inner glass piece has a sub-surface damage is less than 75 microns and a surface roughness less than about 0.5 microns.
For record of clarity the sub-surface of the inner glass piece is being interpreted as defined in the specification as originally filed paragraph [0025].
In an analogous art of separating a transparent workpiece via laser separation of layered glass for electronic display devices [0002] wherein it is desirable to reduce cracks, sub-surface damage [0006]  Manley discloses a method of laser drilling using ultrashort laser pulses which may be followed by an infrared or CO2 laser [0008] as similarly taught by Bohme, wherein subsequent to the laser separation of an inner piece, i.e. causing holes, slots openings a portion of glass as defined by contour (1450) caused by laser drilling [0150]-[10151] may be removed via a vacuum suction cup (at least Fig 15 [0151]).  It would be obvious to one of ordinary skill in the art to remove the inner glass piece of Bohme via suction as taught by Manley in order to remove the inner glass piece as desired by Bohme.  Additionally where Bohme desires removing the glass piece cut by the laser but is silent as to the method of removal it would be obvious to one of ordinary skill in the art to look to additional art for laser separation of an inner glass piece for methods of removal. No direction for the term “lifting is defined” however it would be obvious to one skilled in the art that in applying suction to the separated inner glass piece it is considered “lifted” from the substrate.
In addition to the motivation to combine the references within the prior art discussed above:

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art
Combining prior art elements according to known methods to yield predictable results is obvious to one of ordinary skill in the art.
Thus where Bohme desires removing the glass piece cut by the laser but is silent as to the method of removal it would be obvious to one of ordinary skill in the art to look to additional art in the field for methods of removal of an inner glass piece after laser separation.
MPEP 2143 C. states:
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art
In the present situation one of ordinary skill in the art would have been capable of applying this known method of enhancement (Manley-enhancement of using suction to remove an inner piece, which may be glass, separated via a laser) to the known “base” method of Bohme of separating via a laser of an inner glass piece followed by removal would have yielded the result of removal of the inner glass piece from the substrate predictable to one skilled in the art. 

The prior art of Bohme combined with the vacuum removing step of Manley which would be obvious as discussed above performs every step of claim 1 of the present application.  
MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")

Thus where Bohme discloses separating the inner glass piece from the substrate in the same manner as claim 1, including all claimed methods steps except how the inner glass piece is removed which is made obvious by Manley the inner glass piece would be expected to have the same sub surface damage and roughness as presented in present claim 1.

There is no explicit definition in the specification to a specific composition of glass, thickness, pulse frequency, wavelength, angle and/or focusing depth of the laser or focusing lens in combination that show a direct correlation to this sub-surface damage of the inner glass piece less than 75 microns and a surface roughness less than about 0.5 microns.
As claim 1 is currently written the combination of Bohme and Manley are considered to yield these properties.  

In addition see also MPEP 2183 


In addition to the conclusion that the prior art element is an equivalent, examiners should also demonstrate, where appropriate, why it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute applicant’s described structure, material, or acts for that described in the prior art reference. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. 

Bohme discusses in at least [0114]-[0118] different parameters for practicing the laser separation as discussed above and required by claim 1 on a variety of glasses.  [0118] focuses on thicker glasses needing a longer focal line, which would be obvious to one of ordinary skill in the art, and higher pulse energies/average powers further demonstrating how one skilled in the art may readily optimize the laser focusing based on thickness or desired focal length (see also [0065] based on focusing.
[0120] specifically discusses ion exchanged glasses] and [0121]-[0123] of Bohme discusses optimizing the laser cutting on the toughened glass to prevent spontaneous crack growth or shattering thus preventing roughness  and sub surface damage.  [0004] discloses optimizing the pulsed laser at a wavelength for which the substrate material is essentially transparent, [0007] states the wavelength be chosen in coordination with the substrate to be machined and [0048] Bohme further states the importance of optimization of the wavelength and pulse duration (at least [0050]-[0051], [0066] and 
Thus it is alternatively -and in the interest of compact prosecution- made obvious that one of ordinary skill in the art may readily optimize these parameters based on at least these teachings of Bohme to reduce any spontaneous cracking, flaking, damage in applying a pulsed laser followed by a focused lased laser for cutting an ion exchanged glass as stated desirable by Bohme in at least [0066] and [0123].
Manley also discusses an optical assembly of the laser which may be optimized over the layered glass to ensure high quality (regarding breaking strength, geometric precision, roughness and avoidance of re-machining requirements) of the surface of separation after cracking along the contour defined by the series of perforations [0107].
In the event, Applicant sufficiently provides future evidence in response to this action that the combination of Bohme and Manley would not yield the subsurface damage and roughness of the inner glass piece required by present claim 1 it would be obvious to one of ordinary skill in the art to optimize the parameters of the lasers in view of the teachings of Bohme through routine experimentation to reduce cracking and damage as desired by Bohme MPEP 2144.05. 

Claims 1, 3-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (WO 2014147048 A2) as cited in (US 2016/0280580) and referred to as Bohme herein after and further in view of Shimoi et al. (US 20120299219 A1) herein after referred to as Shimoi.
Regarding independent claims 1, 3-5 and 22, Bohme teaches a method of forming a glass article ([0048], [0059], [0016]-[0017]) 

directing the beam into a material to induce an absorption within the material such that the laser beam focal line produces a defect line extending through a thickness of the ion exchanged glass substrate at each location of the plurality of locations (individual zones of internal damage [0045]- [0054]),  along the laser beam, translating the material and the pulsed laser beam (see at least [0051]-[0053]) relative to each other thereby defining a closed contour defining an inner glass piece (at least Fig 5c), Bohme teaches that the line focused laser is directed into the substrate as a series of pulse bursts, each pulse burst comprising a plurality of laser pulses, again see at least the paragraphs above. 
Bohme discloses an embodiment of directing a focused CO2 laser along an inner closed contour, thus the inner glass piece, contained within the first closed contour wherein the second closed contour extends alongside and uniformly offset from the first closed contour [0014]-[0027] [0065] in these paragraphs Bohme also suggests that these lasers pulsed or continuous may be applied repetitively [0017].
Bohme suggests an ion exchanged glass article (toughened glass [0119] sodium-containing glasses toughened by sodium being exchanged for potassium [0120]-[0123].
Bohme discloses a circle further comprising removing of glass material of the inner glass piece from the ion exchanged glass substrate. [0015] [0019]-[0026] (Fig 5A-D) and that the separated portion of glass may be expelled [0078].
Bohme fails to disclose removing the inner glass piece from the strengthened glass substrate via application of a vacuum suction of the inner glass piece or application of adhesive tape to the inner glass piece and lifting the inner glass piece from the substrate wherein the inner glass piece has a sub-surface damage is less than 75 microns and a surface roughness less than about 0.5 microns.

In an analogous art of separating a transparent workpiece via laser separation Shimoi discloses a method of laser drilling inner circles Q1, Q2 as similarly taught by Bohme, wherein subsequent to the laser separation of an inner piece Q1 and Q2 may be removed from the transparent substrate, which may be glass [0043] via lifting using an adhesive tape (17) Fig 11-12, [0060], [0067]. where Bohme desires removing the glass piece cut by the laser but is silent as to the method of removal it would be obvious to one of ordinary skill in the art to remove the inner glass piece of Bohme via adhesive tape as taught by Shimoi in order to remove the inner glass piece as desired by Bohme.  
In addition to the motivation to combine the references within the prior art discussed above:
MPEP 2143 A. states:
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art
Combining prior art elements according to known methods to yield predictable results is obvious to one of ordinary skill in the art.
MPEP 2143 C. states:
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 
In the present situation one of ordinary skill in the art would have been capable of applying this known method of enhancement (Shimoi- using adhesive tape to lift the separated laser drilled inner portions from the substrate) to the known “base” method of Bohme of separating via a laser of an inner glass piece followed by removal would have yielded the result of removal of the inner glass piece from the substrate predictable to one skilled in the art. 
Regarding the limitation of claim 1 requiring the inner glass piece has a sub-surface damage is less than 75 microns and a surface roughness less than about 0.5 microns.
The prior art of Bohme combined with the adhesive removing step of Shimoi which would be obvious as discussed above performs every step of claim 1 of the present application.  
MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")

Thus where Bohme discloses separating the inner glass piece from the substrate in the same manner as claim 1, including all claimed methods steps except how the inner glass piece is removed which is made obvious by Shimoi the inner glass piece would be expected to have the same sub surface damage and roughness as presented in present claim 1.

There is no explicit definition in the specification to a specific composition of glass, thickness, pulse frequency, wavelength, angle and/or focusing depth of the laser or focusing lens that show a direct correlation to this sub-surface damage of the inner glass piece less than 75 microns and a surface roughness less than about 0.5 microns.
As claim 1 is currently written the combination of Bohme and Shimoi are considered to yield these properties.  

In addition see also MPEP 2183 


In addition to the conclusion that the prior art element is an equivalent, examiners should also demonstrate, where appropriate, why it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute applicant’s described structure, material, or acts for that described in the prior art reference. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. 

Bohme discusses in at least [0114]-[0118] different parameters for practicing the laser separation as discussed above and required by claim 1 on a variety of glasses.  [0118] focuses on thicker glasses needing a longer focal line, which would be obvious to one of ordinary skill in the art, and higher 
[0120] specifically discusses ion exchanged glasses] and [0121]-[0123] of Bohme discusses optimizing the laser cutting on the toughened glass to prevent spontaneous crack growth or shattering.  [0004] discloses optimizing the pulsed laser at a wavelength for which the substrate material is essentially transparent, [0007] states the wavelength be chosen in coordination with the substrate to be machined and [0048] Bohme further states the importance of optimization of the wavelength and pulse duration (at least [0050]-[0051], [0066] and also discloses the optical arrangement and optimization of such as the present specification in [0109] regarding an axicon and focusing lens. Thus it is alternatively -and in the interest of compact prosecution- made obvious that one of ordinary skill in the art may readily optimize these parameters based on at least these teachings of Bohme to reduce any spontaneous cracking, flaking, damage in applying a pulsed laser followed by a focused lased laser for cutting an ion exchanged glass as stated desirable by Bohme in at least [0066] and [0123].
In the event, Applicant sufficiently provides future evidence in response to this action that the combination of Bohme and Shimoi would not yield the subsurface damage and roughness of the inner glass piece required by present claim 1 it would be obvious to one of ordinary skill in the art to optimize the parameters of the lasers in view of the teachings of Bohme through routine experimentation to reduce cracking and damage as desired by Bohme MPEP 2144.05. 


Claims 6-21, 23-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (US 2016/0280580) and Manley as applied above, and further in view of Hosseini (US 20130126573 A1) and Richter (US 20170362697 A1)
2 laser [0008]) however does not specifically state the substrate is a cover glass mounted in a consumer electronic device during the laser cutting.
Hosseini discloses methods of laser cutting may be applied to multiple layers of transparent plates such as touch screen LCD, flat panel displays [0072], [0101] similarly to Manley and that the layer of glass to be processed may be determined and achieved by varying the working distance (as determined by focal length discussed by Bohme and Manley discussed above) and wavelength be chosen to process the layer desirable [0084] as may the energy density to avoid processing other layered materials [0085] also discussed above regarding Bohme and Manley.
Richter also discloses a glass laminate with an electronic device equipped with a display glass, display protector [0051], specifically stating the term “cover glass”.  
Bohme discloses laser cutting a display glass, however fails to disclose display glass is mounted in an electronic device, though one skilled in the art would assume this and fails to specifically disclose the term “a cover glass.”  Hossieni further discloses laser cutting a glass laminate which may comprise a variety of displays [0101].  It is known that displays for electronic devices often include cover glass as well as evidenced by Richter an electronic device with either a display glass and/or cover glass [0020] It would be obvious to one skilled in the art to apply the method of cutting disclosed by Bohme to any of the glass layers in a display glass laminate.  Especially wherein Bohme, Manley Hossieni and Richter discusses focusing the depth of the laser to affect the desired glass layer as discussed previously.

Regarding claim 14, the laser beam is a Gaussian laser beam at least [0115] Bohme.
Regarding claims 15-17 and 20, Hossieni discloses optimizing the laser wavelength to bury the filaments as desired [0013]-[0015], [0089]-[0091] (The applications also extend to all composite materials and assemblies were at least one material component is transparent to the laser wavelength to facilitate such filamentation processing. [0101]).  
Bohme discusses optimizing the wavelength, pulse frequency, energy, focal length, as discussed in detail above thus one skilled in the art would be capable of optimizing the wavelength such that it is transparent to the cover glass but not other layers of the laminate as taught by Hossieni. 
Manley is primarily relied on for disclosing the suction cup removal of the separated glass however also specifically discloses a pulsed laser at 248 nm [0086]-[0088] thus this range disclosed by claim 15 is known possible in the art and would be obvious to try with other necessary laser parameters discussed in detail above to process the desired layer.
it would have been obvious to one skilled in the art to attempt this particular wavelength on the pulsed laser of the strengthened glass of Bohme or as discussed by Hossieni specifically mounted as a cover glass on an electronic device.

Furthermore, Manley also discusses an optical assembly of the laser which may be optimized over the layered glass to ensure high quality (regarding breaking strength, geometric precision, roughness and avoidance of re-machining requirements) of the surface of separation after cracking along the contour defined by the series of perforations [0107].
Regarding claims 19 and 21, Bohme discloses the second laser beam with a pulse duration of 6-4000 microseconds [0026], 10 ps or 20 ns, even 3000 microseconds [0139]. Manley also discloses a pulsed frequency of 20nsec for example in a burst which may be followed by a focused laser [0127] which is a picosecond laser [0142] is known and may be attempted on the strengthened glass.  Furthermore Bohme discloses
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Additionally, Bohme discusses in at least [0114]-[0118] different parameters for practicing the laser separation as discussed above and required by claim 1 on a variety of glasses.  [0118] focuses on 
[0120] specifically discusses ion exchanged glasses and [0121]-[0123] of Bohme discusses optimizing the laser cutting on the toughened glass to prevent spontaneous crack growth or shattering.  [0004] discloses optimizing the pulsed laser at a wavelength for which the substrate material is essentially transparent, [0007] states the wavelength be chosen in coordination with the substrate to be machined and [0048] Bohme further states the importance of optimization of the wavelength and pulse duration (at least [0050]-[0051], [0066] and also discloses the optical arrangement and optimization of such as the present specification in [0109] regarding an axicon and focusing lens. Thus it is alternatively -and in the interest of compact prosecution- made obvious that one of ordinary skill in the art may readily optimize these parameters based on at least these teachings of Bohme to reduce any spontaneous cracking, flaking, damage in applying a pulsed laser followed by a focused lased laser for cutting an ion exchanged glass as stated desirable by Bohme in at least [0066] and [0123].
Manley also discusses an optical assembly of the laser which may be optimized over the layered glass to ensure high quality (regarding breaking strength, geometric precision, roughness and avoidance of re-machining requirements) of the surface of separation after cracking along the contour defined by the series of perforations [0107].
thus it would be further obvious to one of ordinary skill in the art to optimize the parameters of the lasers in view of the teachings of Bohme through routine experimentation to reduce cracking and damage as desired by Bohme MPEP 2144.05. 

2 laser beam at least [0117] repetition of the laser runs over the contour desired to be cut and optimization of the laser parameters discussed above.
Bohme discloses a laser beam with a pulse duration of 6-4000 microseconds [0026], 10 ps or 20 ns, even 3000 microseconds [0139]. 
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Furthermore, it has been established that it is obvious to one skilled in the art to optimize the wavelength of the laser such that it is transparent to the desired glass layer of a laminate (Hossieni and Manley).
Regarding claim 26, It would be obvious to one skilled in the art in view of Bohme, Manley Hosseini and Richter to process the glass in any location and where the prior art has established the laminate may comprise a cover glass, display glass over an electronic component.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (US 2016/0280580), Manley Hosseini (US 20130126573 A1) and Richter (US 20170362697 A1) as applied to above, and further in view of Weber (US 20120194974)
Further regarding claims 25-27, The combined teachings of Bohme, Hosseini and Richter disclose laser cutting of a display cover however fail to specifically state all the particulars of the structure of the display laminate as a whole.
 	Weber discloses a structure of a consumer electronic device with a chemically strengthened glass cover, having a protective bezel provided over a display [0035], Fig 5B, wherein the display assembly can include electronic components [0072].  One skilled in the art would recognize the placement of the cuts would be an obvious design choice determined as necessary per the electronic device wherein the rearrangement of parts has been held obvious MPEP 2144.04.

Claims 6-21, 23-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (US 2016/0280580) and Shimoi as applied above, and further in view of Hosseini (US 20130126573 A1) and Richter (US 20170362697 A1)
Regarding claim 6, Bohme and Shimoi suggests the glass may be a display glass [0116] however does not specifically state the substrate is a cover glass mounted in a consumer electronic device during the laser cutting.
Hosseini discloses methods of laser cutting may be applied to multiple layers of transparent plates such as touch screen LCD, flat panel displays [0072], [0101] and wavelength be chosen to process the layer desirable [0084] as may the energy density to avoid processing other layered materials [0085] also discussed above regarding Bohme.
Richter also discloses a glass laminate with an electronic device equipped with a display glass, display protector [0051], specifically stating the term “cover glass”.  

Regarding claims 7-13, Hossieni specifically discloses the laser may be focused into at least one of the layers of the laminate [0014]-[0015], wherein the layer may be a glass [0013] of a display laminate [0014], [0008], [0101] and Bohme discusses optimizing the parameters of the laser to process the appropriate layer thus it would be obvious to one skilled in the art the combined teachings of Bohme, Shimoi, Hossieni and Richter yield a method of cutting a glass where the laser has a wavelength that is transparent to the surface layer glass (cover layer- Richter) of a glass laminate of a display but not the display or electronic component below.
Regarding claim 14, the laser beam is a Gaussian laser beam at least [0115] Bohme.
Regarding claims 15-17 and 20, Hossieni discloses optimizing the laser wavelength to bury the filaments as desired [0013]-[0015], [0089]-[0091] (The applications also extend to all composite materials and assemblies were at least one material component is transparent to the laser wavelength to facilitate such filamentation processing. [0101]).  

Regarding claim 18, the combined teachings of Bohme, Shimoi, Hossieni, and Richter disclose laser cutting method of an ion exchanged display glass (Bohme) or display glass cover (Richter) over a display and electronic components (Richter)  wherein Bohme discloses a step of removing of the inner glass piece from the ion exchanged glass substrate.  Bohme does not discuss damage and further discloses the method of reducing debris, thus- without damaging the cover glass or said at least one electronic component.
Regarding claims 19 and 21, Bohme discloses the second laser beam with a pulse duration of 6-4000 microseconds [0026], 10 ps or 20 ns, even 3000 microseconds [0139]. 
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Additionally, Bohme discusses in at least [0114]-[0118] different parameters for practicing the laser separation as discussed above and required by claim 1 on a variety of glasses.  [0118] focuses on thicker glasses needing a longer focal line, which would be obvious to one of ordinary skill in the art, and higher pulse energies/average powers further demonstrating how one skilled in the art may readily optimize the laser focusing based on thickness or desired focal length (see also [0065] based on focusing.

thus it would be further obvious to one of ordinary skill in the art to optimize the parameters of the lasers in view of the teachings of Bohme through routine experimentation to reduce cracking and damage as desired by Bohme MPEP 2144.05. 

	Regarding claims 23-24, as stated Bohme discloses a CO2 laser beam at least [0117] repetition of the laser runs over the contour desired to be cut and optimization of the laser parameters discussed above.
Bohme discloses a laser beam with a pulse duration of 6-4000 microseconds [0026], 10 ps or 20 ns, even 3000 microseconds [0139]. 
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Furthermore, it has been established that it is obvious to one skilled in the art to optimize the wavelength of the laser such that it is transparent to the desired glass layer of a laminate (Hossieni).
Regarding claim 26, It would be obvious to one skilled in the art in view of Bohme, Shimoi Hosseini and Richter to process the glass in any location and where the prior art has established the laminate may comprise a cover glass, display glass over an electronic component.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (US 2016/0280580), Shimoi Hosseini (US 20130126573 A1) and Richter (US 20170362697 A1) as applied to above, and further in view of Weber (US 20120194974)
	Further regarding claims 25-27, The combined teachings of Bohme, Shimoi, Hosseini and Richter disclose laser cutting of a display cover however fail to specifically state all the particulars of the structure of the display laminate as a whole.
 	Weber discloses a structure of a consumer electronic device with a chemically strengthened glass cover, having a protective bezel provided over a display [0035], Fig 5B, wherein the display assembly can include electronic components [0072].  One skilled in the art would recognize the placement of the cuts would be an obvious design choice determined as necessary per the electronic device wherein the rearrangement of parts has been held obvious MPEP 2144.04.

Claims 6-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme and Manley as applied to claim 1 above, and further in view of Nieber (US 2016/0009066)
Regarding claims 6-27, Bohme suggests the glass may be a display glass [0116] however does not specifically state the substrate is a cover glass mounted in a consumer electronic device.
Nieber discloses laser processing of a glass laminate comprising a cover and display and electronic components [0005]-[0009], [0039]. Where the laser is applied at a wavelength that is transparent to the layer that is desired to be processed [0046]-[0047], wherein an absorption layer, or beam disruption layer, may be used between the laminate layers [0059]. Nieber and Bohme disclose CO2 lasers ([0117]-Bohme, [0060]-Nieber. With pulse durations below 50 microseconds Bohme 

Claims 6-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohme and Shimoi as applied to claim 1 above, and further in view of Nieber (US 2016/0009066)
Regarding claims 6-27, Bohme suggests the glass may be a display glass [0116] however does not specifically state the substrate is a cover glass mounted in a consumer electronic device.
Nieber discloses laser processing of a glass laminate comprising a cover and display and electronic components [0005]-[0009], [0039]. Where the laser is applied at a wavelength that is transparent to the layer that is desired to be processed [0046]-[0047], wherein an absorption layer, or beam disruption layer, may be used between the laminate layers [0059]. Nieber and Bohme disclose CO2 lasers ([0117]-Bohme, [0060]-Nieber. With pulse durations below 50 microseconds Bohme 
Response to Arguments



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741